TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 22, 2016



                                     NO. 03-15-00529-CV


                             Matthew Eric Kershner, Appellant

                                               v.

                       Samsung Austin Semiconductor, LLC, Appellee




         APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND PEMBERTON
               AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the summary judgment signed by the trial court on August 21, 2015.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s summary judgment. Therefore, the Court affirms the trial

court’s summary judgment. The appellant shall pay all costs relating to this appeal, both in this

Court and the court below.